Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 [Letterhead of The PMI Group, Inc.] February 22, 2008 Steven Tynan Chairman of the Board RAM Holdings, Ltd. RAM Reinsurance Co Ltd. c/o High Ridge Capital, LLC 152 Harbor Road Rye, NH 03870 Vernon Endo Chief Executive Officer RAM Holdings, Ltd. 46 Reid Street Hamilton, Bermuda Dear Messrs. Tynan and Endo: This letter is to advise you that I hereby resign from the Board of Directors of RAM Holdings, Ltd. and RAM Reinsurance Company Ltd., effective immediately. Sincerely, /s/ Mark Milner Mark Milner cc: Brad Shuster
